Counsel for appellant has filed a motion for a rehearing in this case in which it is alleged that this court did not consider appellant's assignments of error, setting forth the fact that the district court, in its instructions to the jury, did not charge them that the defendant was presumed to be innocent until the contrary was proven beyond a reasonable doubt. The defendant did not request any special instruction from the trial court upon this question, and no exception was reserved to the charge of this court for failing to instruct the jury that the defendant was presumed to be innocent. The trial court did charge the jury that the burden was upon the state to prove by competent evidence beyond a reasonable doubt that defendant was guilty of the offense charged against him in the information before they could convict him; and the court also repeatedly informed the jury that if they had a reasonable doubt as to the defendant's guilt, they must give him the benefit of such doubt and acquit him. Under these conditions and circumstances we do not believe *Page 394 
this case should be reversed because the court failed to charge on the presumption of innocence. This question was before the Supreme Court of California in the case of People v. Matthai,130 Cal. 442, and that court said:
"Complaint is made that the court failed to instruct the jury, as provided by section 1096 of the Penal Code, that a defendant in a criminal action is presumed to be innocent until the contrary is proved. Section 1127 of the Penal Code provides that, in charging the jury, the court must state to them all matters of law necessary for their information, and assuredly the instruction as to presumption of innocence is one which should be given in every case of the court's own motion. But in this case the defendant made no request that such instruction should be given, and, as held in People v. McNutt, 93. Cal. 658 (29 P. 243), in the absence of a request, the failure of the court to charge upon any specific principle of law will not be held error."
In the case of Stevens v. Commonwealth, 45 S.W. 76, the Court of Appeals of Kentucky said:
"It is further urged that error was committed in instructions refused and in those given. A specific instruction was asked upon the doctrine of reasonable doubt, and one that the law presumes the defendant innocent until his guilt is proven beyond a reasonable doubt. Instruction 2, which was given, gave the law as to reasonable doubt, viz: `If the jury entertain a reasonable doubt of the defendant being proven guilty, they will acquit him.' In the first instruction given, they were told that if they believed from all the evidence, beyond a reasonable doubt, that the defendant had committed the act charged, they would find him guilty. Instruction 3 gave the law as to corroboration of the testimony of an accomplice. But it is insisted that the trial court erred to the prejudice of appellant in not giving the instruction as to reasonable doubt in the same terms approved in the case of Brady v. Com., 11 Bush. 282, and that of Payne v.Com., 1 Metc. (Ky.) 370, in which the additional direction was contained that, if the jury entertained a reasonable doubt of any fact necessary to make out defendant's guilt, they should acquit him. While that instruction is undoubtedly correct, and has been approved by the court in numerous other cases, we think the instruction given conveys the same meaning to the mind of any competent juror.
"It is further insisted that the presumption of innocence is *Page 395 
another and different thing from a reasonable doubt, in this: that a reasonable doubt can arise only upon the testimony after its introduction, while the presumption of innocence is with the defendant before the introduction of any testimony, the burden being on the commonwealth to establish affirmatively the guilt of the accused, as charged in the indictment. It seems to us, however, that this distinction is rather plausible than real. The jury are required to believe from the evidence, to the exclusion of a reasonable doubt, in the guilt of the defendant, which is a distinct requirement of affirmative testimony showing the guilt of the accused before conviction can be had. This being so, and the jury being required, in order to a conviction, to believe such affirmative testimony, to the exclusion of a reasonable doubt, it can in no sense be fairly said that any juror competent to sit upon a trial could, under the instruction in this case, have believed he was authorized to convict upon a preponderance of testimony. And, while the instruction asked as to the presumption of innocence might have been proper, we are unable to see that the court's failure to give it could have operated to the prejudice of any substantial right of the appellant. For the reasons given, the judgment is affirmed."
In the case of State v. Kennedy, 154 Mo. 269, the Supreme Court of Missouri said:
"Where the court fully and properly instructs the jury on reasonable doubt, its failure to instruct that the defendant is presumed to be innocent until his guilt is established, does not constitute reversible error, although the defendant had asked the court to give such instruction on the subject of the presumption of innocence."
In the case of People v. Oustrander, 110 Mich. 60, the Supreme Court of Michigan said:
"Failure to instruct the jury in a criminal case as to the presumption of innocence is not reversible error, where the attention of the court was not called to the omission, and the charge as given was explicit to the effect that the guilt of the accused must be proved beyond a reasonable doubt. People v.Garney, 91 Mich. 646, followed."
In the case of Morehead v. State, 34 Ohio, 212, the Supreme Court of Ohio said: *Page 396 
"An instruction by the court to the jury, that the state must prove the material elements of the crime beyond a reasonable doubt, fully secures to the defendant the benefit of the legal presumption of his innocence."
In the case of State v. Maupin, 196 Mo. 164, the Supreme Court of Missouri said:
"It is not reversible error to refuse an instruction stating the presumption of innocence when the court has already fully instructed on the subject of reasonable doubt."
We might continue to cite authorities to the same effect, but we deem these sufficient.
The only purpose which the law has in view in providing that a defendant is presumed to be innocent until his guilt is established by competent evidence beyond a reasonable doubt is to fix the burden of proof in the first instance and designate that the duty rests upon the state to produce evidence and effect persuasion beyond a reasonable doubt before the jury are authorized to convict a defendant. See Culpepper v. State, infra,111 P. 679.
We therefore hold that when the trial court has omitted to instruct the jury that the defendant is presumed to be innocent until his guilt is established beyond a reasonable doubt by competent evidence, and when no exceptions were saved to the failure of the court to so instruct the jury and no special instruction was requested upon this subject, and when the court has clearly instructed the jury that the burden is upon the state to establish the guilt of the defendant by competent evidence beyond a reasonable doubt, the failure of the court to instruct upon the presumption of innocence will not constitute reversible error. The motion for rehearing is therefore denied, and the district court is directed to carry the judgment and sentence into effect without further delay. *Page 397